REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on February 10, 2021 is acknowledged.
Claims 1-14 are allowable. 
The restriction requirement between species A and B , as set forth in the Office action mailed on 12/14/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons of Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a cap with a top section, annular side section, a locking flange having an immobile portion and a mobile portion and a locking flap wherein the cap has a locked first portion with the mobile portion, contiguous with the locking flap extends inwardly from an interior face of the annular side section, and the cap has an unlocked second position with the mobile portion being at least partially recessed relative to the interior face of the annular side section, further wherein the cap has a tamper evident member attached to the annular side section and the locking flap which is partially frangible when the cap is first opened to allow the locking flap to move to the unlocked second position.
The prior art reference of Winberg (U.S. 3,603,473) is similar to the present invention because it teaches a cap A with a top section 4, annular side section 5, and a locking flap (protrusion of 5) wherein the cap has a locked first portion with the locking flap extending inwardly from an interior face of the annular side section. Winberg does not have a locking flange as the locking flap extends from the annular side section.  Winberg does not teach that the unlocked second position has a locking flange mobile part partially recessed.  Winberg also does not teach the tab 13 being frangible and partially attached.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736